[USAA EAGLE LOGO (r)] SUPPLEMENT DATED JUNE 8, 2012 TO EACH FUND'S PROSPECTUS Aggressive Growth Fund Growth and Tax Strategy Fund Growth Fund Government Securities Fund Growth & Income Fund Emerging Markets Fund Income Stock Fund International Fund Capital Growth Fund World Growth Fund High Income Fund Precious Metals and Minerals Fund Science & Technology Fund Intermediate-Term Bond Fund Income Fund Small Cap Stock Fund Short-Term Bond Fund Treasury Money Market Trust Value Fund Effective June 9, 2012, the minimum initial purchase with respect to the Fund Shares of the above funds will change. The section titled, “PURCHASE AND SALE OF SHARES” is amended and revised to reflect the following: You may purchase or redeem shares of the Fund on any business day through our website at usaa.comor mobile.usaa.com; by mail at P.O. Box 659453, San Antonio, Texas 78265-9825; by telephone (800) 531-USAA (8722); or by fax to (800) 292-8177. Minimum initial purchase:$3,000 Minimum subsequent investment:$50 The sections titled, “MINIMUM INITIAL PURCHASE” and “ADDITIONAL PURCHASES” under “PURCHASES AND REDEMPTIONS” is revised to reflect the following: MINIMUM INITIAL PURCHASE Employees of USAA and its affiliated companies may open an account through payroll deduction for as little as $25 per pay period with a $3,000 initial investment. ADDITIONAL PURCHASES $50 per transaction minimum, per account. Where applicable, the section titled, “AUTOMATIC INVESTING” is hereby deleted. Money Market Fund Effective June 9, 2012, the minimum initial purchase for the Money Market Fund will change. The section titled, “PURCHASE AND SALE OF SHARES” is amended and revised to reflect the following: You may purchase or redeem shares of the Fund on any business day through our website at usaa.comor mobile.usaa.com; by mail at P.O. Box 659453, San Antonio, Texas 78265-9825; by telephone (800) 531-USAA (8722); or by fax to (800) 292-8177. Minimum initial purchase:$3,000 or $500 with a $50 monthly systematic investment. Minimum subsequent investment:$50 The section titled, “MINIMUM INITIAL PURCHASE” under “PURCHASES AND REDEMPTIONS” is revised to reflect the following: MINIMUM INITIAL PURCHASE $3,000 or $500 with a $50 monthly systematic investment. Employees of USAA and its affiliated companies may open an account through payroll deduction for as little as $25 per pay period with a $500 initial investment. The first sentence under the section titled, “AUTOMATIC INVESTING” is hereby deleted. First Start Growth Fund Effective June 9, 2012, the minimum initial purchase for the First Start Growth Fund will change. The section titled, “PURCHASE AND SALE OF SHARES” is amended and revised to reflect the following: You may purchase or redeem shares of the Fund on any business day through our website at usaa.comor mobile.usaa.com; by mail at P.O. Box 659453, San Antonio, Texas 78265-9825; by telephone (800) 531-USAA (8722); or by fax to (800) 292-8177. Minimum initial purchase:$3,000. The minimum initial purchase is waived with a $50 monthly systematic investment. Minimum subsequent investment:$50 The sections titled, “MINIMUM INITIAL PURCHASE” and “ADDITIONAL PURCHASES” under “PURCHASES AND REDEMPTIONS” is revised to reflect the following: MINIMUM INITIAL PURCHASE $3,000. The minimum initial purchase is waived with a $50 monthly systematic investment. Employees of USAA and its affiliated companies may open an account through payroll deduction for as little as $25 per pay period with no initial investment. ADDITIONAL PURCHASES $50 per transaction minimum, per account. The first sentence under the section titled, “AUTOMATIC INVESTING” is hereby deleted. 97563-0612
